                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

LAMEEK JOHNS,                                   )
    Plaintiff,                                  )       Civil Action No. 7:19-cv-00409
                                                )
v.                                              )       MEMORANDUM OPINION
                                                )
J.S. LOVELL, et al.,                            )       By: Norman K. Moon
       Defendants.                              )       Senior United States District Judge

        Plaintiff Lameek Johns, a Virginia inmate proceeding pro se, has filed a civil rights

complaint against a number of defendants alleging claims of excessive force and a subsequent

failure to treat his injuries. One of the defendants, Nurse Practitioner Ball, moves to dismiss or,

in the alternative, for summary judgment. Both parties have relied on materials outside the

pleadings in support of their respective positions, and because I consider those materials, I will

evaluate the motion as a summary judgment motion. After review of the relevant portions of the

record, I conclude that Ball is entitled to summary judgment in her favor.

                                          I. BACKGROUND

        Johns alleges that on April 13, 2019, he suffered injuries as a result of “prison staff using

malicious and sadistic force” against him during a cell extraction and his subsequent placement

in ambulatory restraints. (Johns Decl. ¶ 2, Dkt. No 8-1.) His claims against Ball, a Nurse

Practitioner at Red Onion, arise from his treatment afterward. Specifically, he contends that

there were two occasions on which Ball was deliberately indifferent to his serious medical needs,

in violation of his Eighth Amendment rights. (Am. Compl. ¶¶ 113, 114, 141, Dkt. No. 7.)

        On the first date, April 16, 2019, Johns avers that he was seen by Ball for his “eye

injuries, facial injuries and other injuries . . . to his ribs, back, and ankle, but was not provided

any other treatment other than eye drops and x-rays.” (Johns Decl. ¶ 6, Dkt. No. 8-1.) Largely
consistent with this, the medical records reflect that Ball examined Johns on that date, noting

bruising of his right eye-orbit, “conjunctiva to right pupil, reddened, no drainage.” She ordered

x-rays of his facial bones, left ribs, PA (i.e., posteroanterior) chest, left ankle, and both sides of

his jaw. She prescribed him artificial tears twice daily for 30 days, ice twice daily for four days,

and a follow up with medical. She noted that he was on Naproxen for pain and she added him to

an Optometrist list to have his right eye evaluated. (Bledsoe Aff. ¶ 7 (quoting medical records).)

        On April 26, 2019, all of the ordered x-rays were taken and none showed any fracture or

dislocation. The rib x-rays did not show any rib fracture, rib lesion, or subcutaneous

emphysema. Basically, all of his x-rays were normal and unremarkable. (Bledsoe Aff. ¶¶ 8–12.)

        Thereafter, Johns remained on the list to be seen by an optometrist, and he was provided

treatment for his eyes (in the form of being assessed, given new or renewed eye drops/artificial

tears, or being given glasses) on a number of dates: April 29, May 16, May 29, June 12, and June

21. (Id. ¶¶ 14, 17, 22, 23.) He also was seen by an optometrist on June 25, 2019, and given a

prescription for eye drops at that time. (Id. ¶ 27.)

        As to the second date on which Johns says Ball failed to treat him—May 21, 2019—he

avers that he was seen by her, but that after she examined his ankles, she refused to treat his

injuries or to refer him to a qualified institutional doctor to assess and treat him. (Johns Decl.

¶ 18, Dkt. No. 8-1.) The medical records reflect that, the day before, he had complained during

sick call that his meds were not working. He had also filed an “emergency grievance” in which

he stated that, as a result of his April 13, 2019 placement in ambulatory restraints,

                I have been suffering from excruciating pain in my ribs, back, and
                ankles and the possibility of nerve damage in my right hand. I was
                seen by the Nurse for sick call on 5/08/2019 but have not been
                seen by the Nurse Practitioner or Institutional Doctor yet. The pain
                has become unbearable.



                                                   2
(Dkt. No. 18-1, at 15.) Staff responded that his complaint did not constitute an “emergency” and

reminded him that he was receiving 325 mg of Tylenol for pain, twice daily, and he was on

Nurse Practitioner Ball’s list to be seen. (Id.; Bledsoe Decl. ¶¶ 18–19.)

         The medical records describe the following as to Ball’s May 21, 2019 examination of

Johns:

                  [A]t approximately 10:18 a.m., offender complained of pain in
                  wrists, ankles and lower back. Reports pain not controlled. O; O
                  x3. Respiratory even, lungs clear A/P, RRR, bilateral wrists no
                  edema pp2t, NV intact, bilateral ankles, no edema, pp2t. NV
                  intact. Offender did not exhibit any problems bending over,
                  flexion/extension of back. FNP encouraged offender to “stay out of
                  cell window” so that the nursing staff could give him his pain
                                                            1
                  medicine each time that it was ordered.[ ] Offender immediately
                  became uncooperative with a loud voice cursing with the use of
                  “fuck you.” Correctional Officers took offender back to his cell
                  and after the door shut, offender started saying/yelling multiple
                  times, “Fuck you bitch,” “I will sue you,” etc. Intel K. Counts
                  notified of occurrence in pod of C-building. Correctional officer
                  Brown, correctional officer Belcher, correctional officer Gibson,
                  correctional officer Ramey, and nurse A. Mullins were present.
                  DC Flomax. Recent x-ray results reviewed, Follow-up prn.

(Bledsoe Decl. ¶ 20, Dkt. No. 19-1.)

         Johns does not dispute that the examination as described in the records occurred, which

included medical observations by Ball as to Johns’ wrists, ankles, and back. Nor does Johns

dispute that, despite his subjective reports of uncontrolled pain, neither his prior x-rays nor the

examination on May 21 by Ball suggested that additional treatment was needed or required.

         Because Johns had not previously complained about pain in his right hand, there was no

prior x-ray of his wrist or hand. But Ball’s examination of Johns’ wrists did not reveal anything


         1
           According to an “emergency grievance” that Johns submitted after Ball saw him, Ball’s comment was
intended to “imply” that he had been up in his cell window masturbating when the nurses brought him his
medication. His grievance also stated that he had been “diagnosed with a mental condition for masturbating [and]
exposing [his] genitals” and that Ball should not be saying anything about his “mental health.” (Dkt. No. 18-1 at
17.) A failure to receive and take his pain medication, however, could obviously impact his levels of physical pain.

                                                         3
to suggest that an x-ray or other treatment was needed. Moreover, it appears that neither Johns’

wrists nor his hands continued to cause him pain, as he had stated in his May 20 request for care.

Indeed, his medical records reflect that over the next three months, Johns had a number of

interactions with medical personnel and received treatment on a number of occasions. He did

not complain about continued pain in his hand during any of these visits. (See Bledsoe Decl.

¶¶ 20–31.)

                                           II. ANALYSIS

A. Motion for Summary Judgment

       Under Rule 56, summary judgment is proper where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine issue of material fact exists only where the record, taken as a whole, could lead a

reasonable jury to return a verdict in favor of the nonmoving party. Ricci v. DeStefano, 557 U.S.

557, 586 (2009). In making that determination, I must take “the evidence and all reasonable

inferences drawn therefrom in the light most favorable to the nonmoving party,” Henry v.

Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc).

       A party opposing summary judgment “may not rest upon the mere allegations or denials

of his pleading, but . . . must set forth specific facts showing that there is a genuine issue for

trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Moreover, “[t]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment.” Id. at 247–48. Instead, the non-moving

party must produce “significantly probative” evidence from which a reasonable jury could return

a verdict in his favor. Abcor Corp. v. AM Int’l, Inc., 916 F.2d 924, 930 (4th Cir. 1990) (quoting

Anderson, 477 U.S. at 249–50).



                                                   4
B. Eighth Amendment

       “It is beyond debate that a prison official’s deliberate indifference to an inmate’s serious

medical needs constitutes cruel and unusual punishment under the Eighth Amendment.” Gordon

v. Schilling, 937 F.3d 348, 356 (4th Cir. 2019). To demonstrate deliberate indifference, an

inmate must show that (1) he has a medical condition that has been “diagnosed by a physician as

mandating treatment or is so obvious that even a lay person would easily recognize the necessity

for a doctor’s attention” and (2) the defendant “had actual knowledge of the plaintiff’s serious

medical needs and the related risks, but nevertheless disregarded them.” Id. at 356–57. The first

component is an objective inquiry and the second is subjective. Heyer v. U.S. Bureau of Prisons,

849 F.3d 202, 209–10 (4th Cir. 2017). The subjective component requires “subjective

recklessness” in the face of the serious medical condition. Farmer v. Brennan, 511 U.S. 825,

839–40 (1994). “True subjective recklessness requires knowledge both of the general risk, and

also that the conduct is inappropriate in light of that risk.” Rich v. Bruce, 129 F.3d 336, 340 n.2

(4th Cir. 1997).

       Ball asserts that none of Johns’ complaints are sufficiently serious so as to qualify as an

objectively serious medical condition. But I need not resolve that issue because, even if they

were considered objectively serious medical needs, the record evidence clearly demonstrates that

Ball provided Johns with treatment for those medical issues of which she had actual knowledge.

With regard to his alleged eye injuries, he admits that he received eye drops and it is undisputed

that Nurse Ball placed him on a list to be seen by an eye doctor specialist. He also received

continuing treatment and monitoring, including changing of the type of eye drops. With regard

to allegations of injuries and resulting pain to Johns’ ribs, ankles, and face, Ball immediately

ordered x-rays, all of which were negative. The first time Johns complained about his wrists



                                                 5
hurting and possible nerve damages to his hand (which occurred more than a month after the cell

extraction that resulted in his alleged injuries), he was examined the next day by Ball. Her exam

did not reveal anything warranting further treatment. Moreover, as noted, the medical records

show that he did not voice any complaints about problems with his wrist or hand in the following

three months.

         There was no objective medical evidence, only Johns’ complaints of pain, that would

have led Ball to believe Johns was suffering from a serious medical need that was not being
                       2
sufficiently treated. Indeed, all medical evidence, including x-ray results and her own

assessments and observations, were to the contrary.

         Johns disagrees with the treatment he received, contends that it was insufficient, and

questions Ball’s competency to provide adequate care, stating that Ball should have referred him

“to an institutional Doctor qualified to assess plaintiff’s condition.” (Johns’ Decl. ¶ 18, Dkt. No

8-1.) It is well established, however, that mere disagreement with a prescribed course of

treatment is insufficient to establish an Eighth Amendment claim of deliberate indifference. See

Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (finding that a prisoner’s claim “is

essentially a disagreement between an inmate and a physician over the inmate’s proper medical

care, and we consistently have found such disagreements to fall short of showing deliberate



         2
            In some factual circumstances, a failure to adequately treat pain can give rise an Eighth Amendment
claim. In Perry v. Meade, 728 F. App’x 180, 182 (4th Cir. 2018), for example, the court reversed the district court’s
dismissal of a deliberate indifference claim. In doing so, it held that the plaintiff had stated facts sufficient to
establish the subjective element of his claim where he alleged “that he repeatedly informed Defendants that the
treatment plan was ineffective and that his bleeding and pain had worsened, but Defendants failed to change
course.” Id.; see also De’lonta v. Johnson, 708 F.3d 520, 526 (4th Cir. 2013) (explaining that, even if “defendants
provided . . . some treatment . . ., it does not follow that [defendants] have necessarily provided constitutionally
adequate treatment”). In this case, though, Ball is not accused of failing to treat any subsequent pain on any later
date. Moreover, although Johns now claims that he continued to have wrist pain and that as of July 2, 2019 he
“suffers from no feeling in his right hand,” (Am. Compl. ¶ 101, Dkt. No. 1), his medical records do not indicate that
he voiced any complaints about that wrist pain in the three months after Ball treated him on May 21. He has not
shown deliberate indifference by Ball.

                                                          6
indifference”). If a medical provider has a legitimate medical reason for a certain course of

treatment, an inmate’s disagreement with the treatment is not sufficient to succeed on an Eighth

Amendment claim. Rush v. Vandevander, Civil Action No. 7:08CV00053, 2008 WL 495651, at

*2 (W.D. Va. Feb. 21, 2008) (citing Perkins v. Kansas Dep’t of Corr., 165 F.3d 803, 811 (10th

Cir. 1999)); see also Taylor v. Barnett, 105 F. Supp. 2d 483, 488 (E.D. Va. 2000).

       Likewise, a complaint about the results obtained does not equate to deliberate

indifference, even if the medical provider was negligent. Goodman v. Runion, 676 F. App’x

156, 160 (4th Cir. 2017) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)). So, for example,

Johns argues that the eye drops and pain medication were ineffective, but that does not mean that

his complaints were ignored by Ball. See id. Instead, to state a constitutional claim, Ball’s

disregard of Johns’ serious medical needs must have been “so grossly incompetent, inadequate,

or excessive as to shock the conscience or to be intolerable to fundamental fairness.” Milter v.

Beorn, 896 F.2d 848, 851 (4th Cir. 1990), overruled in part on other grounds by Farmer v.

Brennan, 511 U.S. 825, 837 (1994). No reasonable jury could conclude that Balls’ treatment of

Johns could satisfy that standard.

       In short, the medical records, as summarized by Nurse Bledsoe, as well as some of Johns’

owns concessions, establish that Ball was not deliberately indifferent to him. She ordered

various x-rays, prescribed him pain medications and eye drops, referred him to an outside

optometrist, and ensured follow-up appointments with the medical department. Moreover, his

medical records reflect continued treatment for his alleged eye injuries, evaluation for his

complaints of pain for other areas of his body, and some medicine prescribed for pain. In light of

this specific and substantial evidence, Johns’ conclusory assertions that Ball failed or refused to




                                                 7
treat him do not create a material issue of fact as to whether there was reckless indifference by

Ball. Therefore, defendant Ball is entitled to summary judgment.

                                         III. CONCLUSION

       For the reasons explained above, I will grant Ball’s motion for summary judgment. An

appropriate order will be entered.

       ENTER: This 31st
                   _____ day of January 2020.




                                                 8
